Order entered July 21, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00478-CV

                   SHERRY BEARD, ET AL., Appellants

                                       V.

          MCGREGOR BANCSHARES, INC., ET AL., Appellees

              On Appeal from the 193rd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-20-04466

                                   ORDER

     Before the Court is appellants’ July 20, 2021 motion for an extension of time

to file their brief on the merits. We GRANT the motion and extend the time to

August 27, 2021.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE